department of the treasury internal_revenue_service washington d c government entities ko dé acy tep rats uniform issue list legend irax iray amount a period company b company e financial_institution d date date date date dear this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by additional correspondence submitted from date through date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the intemal revenue code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page you are years old you had an individual_retirement_arrangement ira ira x which was maintained by company b you represent that during august of you transferred amount a to financial_institution d you assert that your failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 d was due to an error committed by financial_institution d you represent that amount a has not been used for any other purpose amount a was distributed fram ira x on date and deposited into a non-ira account with financial_institution d on date amount a remained in a non-1ra account with financial_institution d during period period represents the time from date to the day prior to date during period you attempted to execute what would have been a timely rollover of amount a you have provided documentation that representatives from financial_institution d you have provided documentation dissuaded you from accomplishing a timely rollover reflecting that representatives of financial_institution d knew amount a represented ira funds you have provided documentation that details a long-standing banking relationship with financial_institution d based upon your history with financial_institution d you relied upon their advice and continued to maintain a non-ira account with financial_institution d during period you maintained an account with financial_institution d until you were able to collect without penalty periodic interest upon amount a and then you transferred amount a to company e on date you transferred amount a into ira y an ira you established with company e on date you assert that you did not become aware of a 60-day rollover period requirement until after date when you were notified of the same by your accountant based on the facts and representations you request a ruling that the intemal revenue service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 d of the gode in this instance sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed aut of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page li the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into ‘such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d only distributions that occurred after date are eligible for sec_408 d b of the code provides that sec_408 does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the -year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 a sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 a sec_408 d i of the code provides that the secretary may waive the 60-day requirement under sec_408 a a of the code where the failure to waive such requirement would be against equity or goad conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement the waiver under sec_408 d i of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by an erfor committed by a financial representative of financial_institution d therefore pursuant to sec_408 d i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect fo such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the cade or regulations which may be applicable thereto requirements of sec_408 of the code this letter expresses no opinion as to whether ira x satisfied the page this letter is directed only to the taxpayer who requasted it sec_6110 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se-t ep rats technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
